Citation Nr: 1134892	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back strain, claimed as a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977 and from December 2004 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claim for service connection for a low back strain.

In April 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The issue of entitlement to service connection for a low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The RO denied the claim for service connection for a low back strain, claimed as a back injury in a March 1978 rating decision.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal the decision.

3. The evidence received since the March 1978 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back strain.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision that denied entitlement to service connection for a low back strain is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 20.1103 (2010).

2.  The evidence received since the March 1978 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for a low back strain, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claim of service connection is being REMANDED to the AMC for further development. 


II.  Decision

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veteran Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the time of the March 1978 rating decision, which denied service connection for a low back strain, the evidence of record consisted of an August 1977 VA examination which revealed no current back disorder.  The Veteran claimed that he had pulled his back muscles lifting weights on several occasions.  The Veteran's service treatment records were not located at the time of the examination or prior to the rating decision.  The Veteran was requested in October 1977 to furnish any evidence in his possession including his medical records, and to notify VA whether he was currently a reservist.  The Veteran did not reply to this request for information.  

As such, the RO concluded that service connection for a low back strain injury was not warranted because there was no evidence of a current low back disability and no service records being available to relate any back injury to his active military service.  The Veteran was notified of the denial in a March 1978 letter, including his appellate rights.  He did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that new and material evidence has been received to reopen the claim for service connection for a low back strain.  Since the March 1978 rating decision, the evidence received into the record includes the Veteran's service treatment records from his first period of service, as well as additional treatment records from his subsequent reserve and active periods of service, private and VA treatment records, a September 2006 VA examination report, private magnetic resonance imaging (MRI) studies dated January 2003, and private medical opinions from February 2006 and January 2007.

Of particular importance are the Veteran's service treatment records from his first period of service which were not available at the time of the initial denial of service connection for a low back strain.

Given the state of the current record and the newly received evidence, the Board finds that new and material evidence has been submitted.  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a low back strain is reopened.  To this extent only, the benefit sought on appeal is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for entitlement to service connection for a low back strain.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that his current low back strain is attributable to his active military service.

Review of the Veteran's service treatment records show that in March 1975 he reported mild low back pain for 2 weeks and was treated with heat and Robaxin.  

In November 1975, he reported low back pain again.  It was noted that he had previous episodes of low back pain following weight lifting which radiated to his left leg.  He still lifted weights often.  Upon physical examination testing, there was a slightly reduced but normal lumbar lordosis.  The impression was a lumbar strain.  He was treated with Robaxin and heat pads for 7 days.  Low back x-rays were inadequate for study, but appeared to show no spondylosis or spondylisthesis.

The Veteran's December 1976 separation examination noted a history of back pain.  He reportedly pulled a muscle since entering service.  He had multiple complaints but no recorded injury.

Subsequent to service in an August 1977 VA examination, it was noted that while it was possible that the Veteran had suffered a lumbar strain during service, at the time of the examination, the lumbar spine was negative.  The Veteran was noted to be well built and muscular with no evidence of any residuals of a back injury.

After discharge from service, post service treatment records reflect continuing complaints and treatment for a back disability.  A January 2003 private medical record and magnetic resonance imaging (MRI) noted the Veteran had a history of complaints of lower back pain.  It noted that he had undergone back surgery in 1988.  He had no prior MRIs.  The MRI revealed disk space narrowing and desiccation at the lower 4 lumbar levels.  A Tarlov cyst was noted at S2. There was no neural impingement present at T12-11 or 11/l2.  

A February 2003 medical summary by a private physician noted that the Veteran had been evaluated for lower back pain with intermittent radiation to hips and legs.  He had a history of lumbar disc herniation requiring left L4-5 hemilaminectomy in 1988.  Subsequently he had progressive pain in his low back radiating to his hips and legs which severely affected his ability to perform activities of daily living.  He has been very active with exercise, taekwondo and other activities, but has had to curtail them due to these problems.

A February 2006 letter from another private physician noted that the Veteran had been his patient for 15 years.  He had been treated multiple times for recurrent low back pain with sciatica.  He had documented degenerative disc disease with disc herniation confirmed by MRI.  He had back surgery in the past at the L4-5 level.  He had been seen by a neurologist on several occasions since his surgery and had been involved in pain management.  The physician opined that, "that [the Veteran] has chronic recurrent low back pain related to a service connected injury while on active duty in the 1970(s)."

In January 2007, a third private physician noted that the Veteran had asked him to address the possibility of lumbar spine damage being caused by running 5 miles a day in army boots.  The Veteran indicated to the physician that he had treated him and underwent surgery in December 1988.  He indicated that, "certainly wearing any type of heavy foot gear for extended periods of time can contribute to degenerative disk disease or lumbar spine defects.  Therefore it is not out of the question that wearing army boots on long hikes could have been a cause or contributing factor to [the Veteran's] back problems.  Again, without reviewing his medical records I cannot be more specific to his diagnosis and causality of his problems."

The Veteran was provided a general VA medical examination in September 2006.  The examiner noted that a review of the claims file revealed a December 1976 notation of recurrent muscle pulled in back which started in service.  The Veteran had been seen in November 1975 for low back pain following weight lifting, and in April 1976 after moving furniture.  In December 1988, he underwent a lumbar laminectomy with the removal of a herniated disc at L4/5, left.  A February 2003 notation mentioned an MRI finding of degenerative disc space changes at L4/5 and L5/S1.  The examiner diagnosed chronic low back pain, post laminectomy, with degenerative arthritis L3-L5.  

However, the VA examiner failed to offer an opinion as to whether the Veteran's chronic low back pain, post laminectomy, with degenerative arthritis L3-L5 was related to his active military service.  Thus, the Board considers the examination report to be insufficient.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Boar's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain any outstanding private and /or VA treatment records dated from September 2006 to the present which are pertinent to the claimed low back disability.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  All records and/or responses received should be associated with the claims file.
2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed low back disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with his back found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


Department of Veterans Affairs


